Order issued November 9, 2012




                                                In The
                                      Court of App al
                           iftlp i tric[ of                      at allaa
                                        No. 05-12-01500-CV

                                  IN RE HEIDI AMOS, Relator

                 Original Proceeding from the County Criminal Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. MA10-68776-F


                                              ORDER
                          Before Justices Moseley, FitzGerald, and Myers

        Before the Court is relator’s request for emergency relief. We GRANT the request and

STAY all further proceedings in the trial court. This stay shall remain in effect until further order of

this Court.

        Also before the Court is relator’s petition for writ of mandamus and writ of prohibition. The

Court requests that real party in interest and respondent file              ;es by November 19, 2012.




                                                                      JUSTICE